UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

CITY OF WARREN POLICE AND FIRE
RETIREMENT SYSTEM, Individually and on
Behalf of All Others Similarly Situated,

Plaintiff, Civil Action No. 1:20-cv-02031-JSR

 

vs.

WORLD WRESTLING ENTERTAINMENT,
INC., VINCENT K. McMAHON, GEORGE A.
BARRIOS, and MICHELLE D. WILSON,

Defendants.

 

 

 

ORDER APPROVING PLAN OF ALLOCATION

 

 

 
THIS MATTER having come before the Court for a hearing on June 30, 2021, on the
motion of Lead Plaintiff Firefighters’ Pension System of the City of Kansas City, Missouri Trust
for final approval of the proposed class action Settlement and approval of the Plan of Allocation
for the proceeds of the Settlement; the Court having considered all papers filed and proceedings
had herein and otherwise being fully informed;

IT IS HEREBY ORDERED, ADJUDGED AND DECREED:

1, This Order incorporates by reference the definitions in the Stipulation and
Agreement of Settlement, dated December 22, 2020 (the “Stipulation”), and all capitalized terms
not otherwise defined herein shall have the same meanings as set forth in the Stipulation.

2. Pursuant to and in compliance with Rule 23 of the Federal Rules of Civil
Procedure, this Court hereby finds and concludes that due and adequate notice was directed to
Persons who are Settlement Class Members who could be identified with reasonable effort,
advising them of the Plan of Allocation and of their right to object thereto, and a full and fair
opportunity was accorded to Persons who are Settlement Class Members to be heard with respect
to the Plan of Allocation. There were no objections to the Plan of Allocation.

3. The Court hereby finds and concludes that the Plan of Allocation for the
calculation of the claims of claimants that is set forth in the Notice of Pendency of Class Action,
Proposed Settlement, and Motion for Attorneys’ Fees and Expenses (the “‘Notice”) disseminated
to Settlement Class Members, provides a fair and reasonable basis upon which to allocate the Net
Settlement Fund among Settlement Class Members.

4. The Court hereby finds and concludes that the Plan of Allocation, as set forth in
the Notice, is, in all respects, fair, reasonable, and adequate and the Court hereby approves the

Plan of Allocation.

 

 

 

 

 

 

 

 

 
DATED this 30 day of Neon , 2021

BY THE COURT:

SSAd LLL

Honordble Jed S. Rakoff™
UNITED STATES DISTRICT JUDGE

 

 

 

 

28 Reset pT OES

 

 
